Title: John Adams to Abigail Adams, 17 May 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia May 17. 1794
          
          The long continuance of the session, and the uncommon heat and drought of the Weather have made this, to me an unpleasant Spring. And to increase my Mortification, I have this Week received

no Letter from you. I have not for Several months before, failed to receive a delicious Letter worth a dozen of mine, once a Week.
          Well! Boston comes on! Mr Morton is now to be its Leader! How changed in Reputation Since 1788.!
          I wonder not at the Choice of Well-born Winthrop. He might I Suppose have been chosen at any time. His Father was one of my best Friends. and The Son was a good son of Liberty. I know of nothing to his Disadvantage.
          The Fœderalists committed an egregious Blunder, in a very unwarrantable and indecent Attempt, I had almost Said upon the freedom of Elections, at their previous Meeting for the Choice of Governor. The Opposite Party to be sure practice Arts nearly as unwarrantable, in secret, and by send agents with printed Votes— But this is no Justification unless upon Catos Principle In corruptâ civitate Corruptio est licita. i.e. In a corrupt City corruption is lawful!
          Elections are going the Usual Way in our devoted Country. Oh! that I had done with them.— We shall realize the raving in the Tempest, which Charles quoted to me in his last Letter.
          
            “In the Commonwealth We shall by contraries
            execute all Things: for no kind of Trafic
            shall We admit; no name of Magistrate;
            Letters will not be known, wealth, Poverty
            and Use of service none; contract, Succession
            bowen bound of Land, tilth, Vineyard none;
            No Use of Metal, corn or wine or oil;
            No Occupation, all Men idle all
            And Women too; but innocent and pure;
            No Sovereignty.
            All Things in common nature should produce
            Without sweat or endeavour; Treason Felony
            Sword Pike, knife, Gun, or need of any Engine
            Would I not have; But nature should bring forth
            of its own kind, all foizon, all Abundance
            to feed my innocent People.”
          
          This is Lubberland indeed— Le Pays de Cocain, I believe the French call it.— but it is terra incognita.— I am afraid We shall have too many of its qualities without its innocence.
          I have no hope of Congress rising, before the last of May— Never in my Life did I long to see you more— I am most ardently / your
          
            J. A
          
          